Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Acknowledgment is made of applicant’s claim as 
Continuation of application 17/329652 filed on 05/25/2021, now US Pat. 11372299
Continuation of application 16/846524 filed on 04/13/2020, now US Pat. 11048131; 
Continuation of application 15/868294 filed on 11/11/2018; which is a 
Continuation of application 14/830036 filed on 08/19/2015, now US Pat. 9897879.
Acknowledgment is made of applicant’s claim for foreign priority of application TW 104100493 filed in Taiwan on 01/08/2015.
Claims 1-7 are pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Hsiao et al. US 2010/0025692 in view of Kim et al. KR 10-2014-0131762 (US 2016/0093647) and Ishizaki US 2016/0013213.
Claim 1: Hsiao et al. disclose a display panel, comprising: 
(Fig. 2) [0034] a first substrate 202;  
(Fig. 2) a first conductive line 210 (scan line) and a second conductive line 220 (data line) disposed on the first substrate 202 [0034], 
the first conductive line 210 (scan line) extends along a first direction (X-direction), and the second conductive line 220 (data line) extends along a second direction (Y-direction) and intersects the first conductive line 210;  
an active layer 230 (semiconductor pattern 230 is a polysilicon pattern) [0035] disposed on the first substrate 202, 
(Fig. 2) in a top view, the active layer 230 comprises: 
a first overlapping region L1 overlapping a portion of the first conductive line 210; 
a second overlapping region L2 overlapping an another portion of the first conductive line 210; 
a first non-overlapping region 234 (horizontal) not overlapping the first conductive line 210 (scan line) and connected between the first overlapping region (L1) and the second overlapping region (L2);
a second non-overlapping region 232A (vertical segment 232A above scan line 210) extending along the second direction (Y-direction); and 
(Fig. 2) a first contact region 220/236 (data line 220/source region 236) electrically connected to the second conductive line 220 (data line) through a first via hole Ts (source area 236 is electrically connected with the data line 220 through a contact window Ts) [0039], 
wherein a portion of the first non-overlapping region 234 (horizontal) extends along the first direction (X-direction), the portion of the first non-overlapping region 234 (horizontal) has a first minimum width (234) in the second direction (Y-direction), the second non-overlapping region 232B (narrow vertical segment 232B, immediately above scan line 210) has a second minimum width (232B) in the first direction (X-direction), and 
(Fig. 2) the first minimum width (234, in Y-direction) is greater than the second minimum width (232B, in X-direction) – Note: Regarding the limitation “the first minimum width is greater than the second minimum width”: applicant fails to establish the specific claimed features are critical to solve any long-felt need or art-recognized problem. Absent such criticality, selecting a particular width or shape of an elements, for meeting the space/performance trade-off considerations, is held to be a matter of design choice and is within the purview of standard consideration for one skilled in the art.
except
the active layer is disposed between the second conductive line and the first substrate;
wherein an outline of the second conductive line corresponding to the first via hole has an arc shape.
however Kim et al. teach
(Fig. 3) the active layer 300 is disposed between the second conductive line 510/211 (first connection electrode 510 is connected to source electrode 211) and the first substrate 100 [0073]
Ishizaki further teaches
(Fig. 1c) an outline of the second conductive line 4’ has an arc shape (the source wiring 4' is arching in various shapes as needed) [0030] - Regarding the limitation “an outline of the second conductive line corresponding to the first via hole has an arc shape”: applicant fails to establish the specific claimed features are critical to solve any long-felt need or art-recognized problem. Absent such criticality, selecting a particular width or shape of an elements, e.g., a second conductive line portion, for meeting the space/performance trade-off considerations, is held to be a matter of design choice and is within the purview of standard consideration for one skilled in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
It would have been obvious to a person with ordinary skill in the art to modify a display device of Hsiao's invention with Kim’s structure in order to provide simpler manufacturing process to a display device, as taught by Kim [0034]; and with Ishizaki’s channel structure in order to prevent leakage current thus enhancing image quality to a display device, as taught by Ishizaki [0006-0008].

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    349
    505
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    411
    451
    media_image3.png
    Greyscale


Claims 2-7: Hsiao et al. disclose a display panel, comprising: 
Claim 2: (Fig. 2) the first conductive line 210 (scan line) and the second conductive line 220 (data line) intersects with each other to form an intersecting region “D1” and the first contact region Ts in the first direction (source area 236 is electrically connected with the data line 220 through a contact window Ts) [0039] - Regarding the limitation “a width of the first contact region in the first direction is greater than a width of the intersecting region in the first direction”: applicant fails to establish the specific claimed features are critical to solve any long-felt need or art-recognized problem. Absent such criticality, selecting a particular width of an elements, e.g., a contact hole, for meeting the space/performance trade-off considerations, is held to be a matter of design choice and is within the purview of standard consideration for one skilled in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Claim 3: (Fig. 2) the first conductive line 210 (scan line) and the second conductive line 220 (data line) intersects with each other to form an intersecting region “D1” and a width of the second conductive line 220 (data line) corresponding to the first contact region Ts in the first direction (source area 236 is electrically connected with the data line 220 through a contact window Ts) [0039] is different from a width of the second conductive line 220 (data line) in the intersecting region “D1” - Note: Regarding the limitation “a width of the first contact region in the first direction is different than a width of the intersecting region in the first direction”: applicant fails to establish the specific claimed features are critical to solve any long-felt need or art-recognized problem. Absent such criticality, selecting a particular width of an elements, e.g., a contact hole, for meeting the space/performance trade-off considerations, is held to be a matter of design choice and is within the purview of standard consideration for one skilled in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Claim 4: (Fig. 2) the active layer 230 has an arc shape (U shape).
Claim 5: (Fig. 2) a third non-overlapping region 238 (taller block non-overlapping section 238 above scan line 210) extending along the second direction (Y-direction), wherein the second non-overlapping region 232A (vertical segment 232A above scan line 210) has a first length in the second direction (Y-direction), the third non-overlapping region 238 (taller block section 238) has a second length in the second direction (Y-direction), and the first length (232A) (vertical segment 232A above scan line 210) is different from the second length (238) (taller block non-overlapping section 238 above scan line 210).
Claim 6: (Fig. 2) the second non-overlapping region 232A (vertical segment 232A above scan line 210) overlaps the second conductive line 220 (overlaps the data line 220 at contact point Ts).
Claim 7: (Fig. 2) a second contact region Td, wherein an area of the second contact region Td is different form an area of the first contact region Ts.

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG NGUYEN whose telephone number is (571)270-3421.  The examiner can normally be reached on 7:00AM - 4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANG V NGUYEN/
Primary Examiner, Art Unit 2871